Exhibit 10.1

 

LOGO [g67465img001.jpg]

 

AMENDMENT NO. 1

 

MERRIMACK SERVICES CORPORATION d/b/a P C CONNECTION SERVICES, (hereinafter
referred to as “SENDER”) and DHL EXPRESS (USA), INC. (hereinafter referred to as
“DHL”) are parties to an agreement dated June 2, 2003, and amended by Amendment
1 dated July 30, 2004.

 

W I T N E S S E T H

 

Whereas, Sender and Carrier entered into a National Account Agreement
(Agreement) dated June 2, 2003, wherein Carrier agreed to perform certain air
express and freight forwarding services: and

 

Whereas, the parties now desire to make certain changes to said Agreement
effective July 30, 2004.

 

Now therefore, for and in consideration of the mutual and dependent promises
contained herein, the parties hereto agree as follows:

 

1. Effective July 30, 2004, Sender and Carrier agree to extend the Agreement
without changes in the rates through September 11, 2006.

 

2. Change in Carrier name. The Agreement is hereby amended to reflect that DHL
Express (USA), Inc. (“DHL”) is the contracting corporate entity, and that all
references to Airborne, Airborne Express, Inc. and/or DHL Worldwide Express,
Inc., shall be replaced with DHL Express (USA), Inc. (hereinafter referred to as
“DHL”).

 

3. Sender and DHL agree that THE CONDITIONS OF CONTRACT, as stated in Article 9,
of the Agreement is deleted in its entirety and amended as follows:

 

Article 9. Conditions of Contract

 

All shipments transported hereunder shall be subject to the conditions of this
Agreement and either DHL’s Terms and Conditions of Carriage (Exhibit B) or the
Terms and Conditions of Service (Exhibit C) current at time of shipment, and as
published on www.dhl-usa.com.

 

4. Sender and DHL agree that the notification requirements as stated in Article
19, NOTICES of the Agreement are amended as follows:

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 1 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

ARTICLE 19. NOTICES.

 

All notices required or permitted by this Agreement shall be in writing and
either delivered personally, by express courier, or by certified mail. Notices
shall be effective upon receipt, and shall be addressed as follows:

 

TO SENDER:

 

P C CONNECTION SERVICES

730 Milford Road,

Merrimack, NH 03054

Attention: Steve Baldridge

 

TO DHL:

 

DHL Express (USA), Inc.

8201 Peters Road

Suite 3000

Plantation FL, 33324

Attn: Customer Agreement Administration

 

With A Copy To:

 

DHL Express (USA), Inc.

1200 South Pine Island Rd.

Suite 600

Plantation FL, 33324

Attn: General Counsel

 

5. Sender and DHL agree that TERMINATION, as stated in Article 18, of the
Agreement is deleted in its entirety and amended as follows:

 

ARTICLE 18. TERMINATION

 

SENDER or CARRIER may terminate this Agreement upon five (5) days written notice
to the other party in the event of any material breach of any of the provisions
of this Agreement, which remains uncured ten (10) days after written notice of
breach. SENDER’s sole remedy for breach of this Agreement is SENDER’s right to
terminate this Agreement pursuant to Article 18. CARRIER’s sole remedy for
material breach of this Agreement, except for non-payment for shipments actually
made, is CARRIER’s right to terminate this Agreement pursuant to Article 18. In
the event of non-payment CARRIER shall have the right to terminate immediately.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 2 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

6. Except as specifically amended by this amendment, all other terms and
conditions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, Sender and Carrier have executed this Agreement in
duplicate. Each copy for all purposes to be deemed an original, as of the first
date written below.

 

DHL Express (USA), Inc.   P C Connection Services, Inc. By:  

/s/ Mike Berger

--------------------------------------------------------------------------------

  By:  

/s/ Stephen C. Baldridge

--------------------------------------------------------------------------------

    Mike Berger       Stephen C. Baldridge Title:   Director, National Accounts
  Title:   Vice-President, Finance Date:   July 30, 2004   Date:   July 30, 2004

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 3 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

EXHIBITS

 

Special Services and Fees    Exhibit A Terms and Conditions of Carriage (Air)   
Exhibit B Terms and Conditions of Service (Ground)    Exhibit C

 

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 4 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

Exhibit A

 

Special Services and Fees

 

Fees and Charges apply as outlined in DHL Fees current at the time of shipment

 

DHL Fees - U.S. ALL PRODUCTS

 

Address Correction

 

In cases of incorrect or incomplete consignee address, DHL will research,
redirect and deliver the shipment as soon as possible for an additional $10.00
per shipment.

 

Claims Research

 

A $10 fee will be assessed for each duplicate claims research request (up to a
maximum of $250) if the final disposition of a previously researched claim shows
the claim was paid and the reimbursement check was cashed or was previously
denied.

 

COD Service

 

A service fee of 1.5% of COD amount (subject to a $7.50 minimum) will be applied
for collecting and remitting COD funds to the sender.

 

Delivered Duty Paid Service

 

Delivered Duty Paid (DDP) service allows a shipper to send a WPX shipment and
bill the duties and taxes to the shipper or Third Party. DDP service is
available to most countries. DDP must be marked “Shipper” after the “Destination
Duties/Taxes” box on the DHL air waybill (required). No prior arrangement or
consignee account number is required.

 

Billing of destination duties and taxes to a third party in destination or a
third country requires prior arrangement and a DHL payor account number. Contact
your local representative for additional information.

 

To aid in the identification of DDP shipments, the shipper may note Delivered
Duty Paid in the “Description of Contents” and also on the Commercial Invoice. A
fee of $15.00 per shipment will apply.

 

Delivery Area Service

 

Shipments destined to certain zip codes outside DHL’s direct domestic delivery
area will be subject to an onforwarding fee of $1.75. To determine if this fee
applies to your shipment, go to http://www.dhl-usa.com and enter your shipping
information, including destination zip code, as a rate inquiry. The system will
indicate to you if this fee is applicable.

 

DIM Weight Divisor

 

The following formulas apply to the shipping of low density, bulky air express
packages:

 

    

Domestic

--------------------------------------------------------------------------------

  

International

--------------------------------------------------------------------------------

     English Measurement    L x W x H (inches)    LxWxH (inches)      Pounds &
Inches    194*    166*                       Metric Measurement               
Kilos & Centimeters    L x W x H (cm)    L x W x H (cm)      (In  1/2 KG
increments)    7000*    6000*                      

--------------------------------------------------------------------------------

* DHL reserves the right to modify these formulas. Not charged when DHL
packaging is used without modification.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 5 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

Document Preparation Service

 

DHL will prepare shipment forms and documents as follows:

 

Banking Letter of Credit (compliance verification)

   $ 35.00

Banking Letter of Credit (document completion)

   $ 85.00

Banking Sight Drafts (Including messenger and Consular fees

   $ 40.00

Carnet (ATA)

   $ 65.00

Certificate of Origin (Completed for US-made goods only)

   $ 10.00

Commercial Invoice (Pro Forma)

   $ 20.00

Customs Registration (CF4455)

   $ 25.00

Export Validation for DOS Shipment (All DOS shippers must be pre-approved)

   $ 65.00

Legalization (consular invoice)

   $ 60.00

Shipper’s Export Declaration Electronic Filing

   $ 10.00

Waybill Preparation (per waybill)

   $ 10.00

 

Emergency Situations

 

DHL reserves the right to fix temporary surcharges to recover costs associated
with emergency situations that could not be reasonably anticipated at the time
of the preparation of this Agreement. Temporary emergency surcharges will be
assessed on DHL’s general customer base, listed separately and in addition to
negotiated rates. Shipper will receive a fifteen (15) day written notice, via
our web site, of any pending emergency situations requiring a temporary
surcharge.

 

Exception Handling Fee

 

Shipments that require exceptional additional handling (due to their size, shape
or packaging) will be assessed a fee of $5.00 per package. The fee applies to
any package not fully encased in an outside shipping container, any package that
is encased in a wood or metal container, cans or pails that are not fully
encased in cardboard packaging, or other cases determined at DHL’s discretion.

 

Excess Dimensions

 

A ground package with a primary length greater than 60 inches will be assessed a
$5.00 fee. A ground package with a secondary length greater than 30 inches will
be assessed a $5.00 fee.

 

Excess Limits

 

A package will not be accepted by DHL for shipments if it exceeds the maximum
length of 108 inches, the maximum combined length plus girth of 165 inches or
the maximum weight of 150 pounds. If such a package is accepted by DHL, a $50.00
fee will be assessed.

 

Fuel Surcharge

 

Air Express shipments are assessed a fuel surcharge which is indexed to the USGC
jet fuel index. For details go to http://www.dhl-usa.com and see Indexed Fuel
Surcharge.

 

HAZMAT Handling Charge

 

Under some circumstance DHL can carry acceptable quantities of hazardous
material. Shipments containing hazardous materials will be assessed a service
fee of $25. For details see Dangerous Goods.

 

Import Express Account Change

 

If a U.S. inbound collect shipment is sent to a U.S. payer and the payer’s
Import Express account number is not noted on the air waybill, a $20.00 fee will
be assessed if the payer requests billing to their IMP account number.

 

Invalid Account Number

 

If the billing account number is omitted from the air waybill or an incorrect
account number is provided, a fee of $10 will be assessed.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 6 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

Iraq/Afghanistan Clearance

 

Iraq and Afghanistan shipments will incur a clearance fee of $15.00 plus 10% of
the declared value.

 

Iraq/Afghanistan Security

 

Iraq and Afghanistan shipments will incur a security charge of 10% of the
transportation charge.

 

Lab Pack Handling

 

When DHL’s Lab Packs (for special bodily fluids packaging) are used for
shipping, a fee of $.75 per package will be assessed.

 

Late Payment

 

A fee of 5% per month of the invoice amount (subject to a $5.00 minimum), will
be assessed for any invoice not paid within 30 days of the invoice date.

 

Low Usage Fee

 

A fee of $50 will be assessed if the DHL Libra/EasyShip account ships less than
300 waybill or less than $5000 in net freight charges in one month. A fee of $75
will be assessed if the DHL Libra/EasyShip account ships less than 150 waybills
or less than $2500 per month.

 

Multi-Piece Shipments

 

Rather than rating per package, which results in higher customer costs, DHL
limits its multi-piece charge to a single additional $10.00 per waybill, for
international air express shipments, regardless of the number of pieces on that
waybill.

 

Neutral Delivery Service

 

In many cases international shippers will want to keep the declared value of
their shipment confidential to the physical consignee of the shipment. DHL’s
Neutral Delivery Service (NDS) allows a shipper to send a dutiable WPX shipment
directly to an international consignee while keeping the declared value
confidential. The destination duties and taxes are billed to a Third
Party/Importer of Record. All documents showing the declared value will go to
the importer of record and not to the consignee.

 

The Importer of Record and the final consignee must reside in the same country
and that country must be approved for Inbound Neutral Delivery Service. The
recipient’s copy of the air waybill, with no indication of the declared value is
the only documentation on the shipment delivered to the final consignee. A fee
is $15.00 per shipment will be assessed for Neutral Delivery Service. Contact
your local representative to arrange.

 

On Demand Pickup Fee

 

The fee for courier pickup is $3.00 per waybill. The $3.00 fee will not apply if
the package is dropped off at a DHL Express center or drop box location or if
classified for the Weekly Service fee.

 

Oversize 1

 

A ground package weighing less than 30 pounds and measuring between 84 inches
and 108 inches in combined length plus girth will be classified as an Oversize 1
package and charged at the customer’s 30-pound transportation price.

 

Oversize 2

 

A ground package weighing less than 70 pounds and measuring greater than 108
inches, but less than or equal to 130 inches in combined length plus girth will
be classified as an Oversize 2 package and charged at the customer’s 70-pound
transportation price.

 

Oversize 3

 

A ground package weighing less than 90 pounds and measuring greater than 130
inches but less than or equal to 165 inches in combined length plus girth will
be classified as an Oversize 3 package and charged at the customers 90-pound
transportation price.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 7 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

Pickup and Return on Demand (PROD)

 

If the receiver requests DHL to contact the sender to arrange for the transport
of a shipment, a service charge of $10 will be assessed in addition to all other
transport charges and service fees, whether or not DHL receives the package(s).
Not available for shipments originating from private residences. Valid DHL
account required. No COD or HAZMAT.

 

Rebills

 

Customers may request reassignment of transportation charges to a different
billing account number. When DHL is not at fault customer request, can be
accommodated at the rate of $10.00 per waybill. The rebill fee will be included
with the transportation charges on the invoice to the revised payer.

 

Remote Area Service

 

Any shipment destined to certain zip codes outside DHL’s direct international
delivery area will be subject to an onforwarding charge of $0.20 per lb.,
subject to a $20 minimum. Go to http://www.dhl-usa.com and using your
destination zip code, generate a rate inquiry to determine if this fee is
applicable to a specific shipment.

 

Residential Delivery

 

DHL will assess a fee of $1.75 for US delivery of shipments to residential
locations, including businesses in homes.

 

Saturday Service

 

The fee for Saturday pickup or delivery is $15.00 per shipment in addition to
normal transportation charges. Contact DHL customer service for more
information. Not available for all levels of service. Call customer service at
1-800- CALL-DHL to inquire about service availability.

 

Shipment Value Protection (Air)

 

DHL will, upon the shipper’s request (as indicated on the waybill), provide
value protection coverage at a cost of $0.70 per $100 of coverage. For all
values of $300 or less per shipment, a minimum charge of $2.50 will apply.
Shipper requests for Shipment Value Protection over $50,000 per shipment must be
pre-approved by DHL. DHL is pleased to consider these requests, but is under no
obligation to approve them.

 

Shipment Value Protection (Ground)

 

DHL will, upon the shipper’s request (as indicated on the waybill), provide
value protection coverage at a cost of $0.70 per $100 of coverage. Shipper
requests for Shipment Value Protection over $50,000 per shipment must be
pre-approved by DHL. DHL is pleased to consider these requests, but is under no
obligation to approve them.

 

Signature Service (Proof Of Delivery)

 

Delivery details are available at no charge through DHL’s Global Track, via
phone, DHL provided software, or EasyShip. Delivery details are also available
by speaking directly with any of our customer service agents. If the shipper
requires a physical copy of the actual signature, Signature Service may be
requested on the waybill for an additional fee of $5.00 per shipment. (Not
available for Web Ship.)

 

Signature Required Fee

 

An additional fee of $2.00 will be billed when the sender requests that a
signature be obtained at the time of a residential delivery. (Physical copy not
provided, see Signature Service).

 

Special Handling

 

Handling fees for customized services not otherwise defined may be agreed upon
on a case-by-case basis with the local DHL service center.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 8 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

Spill Fees

 

When spills of various material (HAZMAT or otherwise) occur or are discovered on
any DHL property where cleaning is required, a fee will be charged. This charge
applies to Ground and Air shipments and is applied at the rate of $20 for small
spills and $200 for large spills.

 

Sunday, Holiday and After Hours Service

 

Sunday, Holiday and After Hours Service is available by prior arrangement and is
subject to an additional charge. Not available for all levels of service. Call
customer service at 1-800-CALL-DHL to inquire about service availability and
rates.

 

Supplies Packaging

 

A fee of $1.00 will be assessed for DHL provided packaging for Ground services.

 

Thermo Express®

 

DHL’s Thermo Express box allows for air express transit of goods requiring
temperature control, both domestically and internationally, without the need for
dry ice. Pre-paid fees vary from $25.00 to $85.00 per lot, depending on size and
temperature requirement, and include the container, refrigerant, interior
protective bag, special handling, and materials management.

 

Undeliverable or Refused Shipments

 

When a shipment is undeliverable or refused, DHL will advise the shipper and
confirm disposition (redirect, return or abandon). When the shipment is returned
or redirected, additional transportation charges will be applied. For
international shipments that are returned or redirected to another country
Import Express rates may apply if the IMP account number is provided at time of
authorization. NOTE: Overseas destination duties and taxes will also apply
regardless of whether goods are returned, redirected or abandoned.

 

US Import Service Fees*

 

The following charges are normally billed to the recipient or Importer of
Record.

 

 

Broker Turnover    $50.00 per air waybill Duty Advancement Fee    2% of value
($5.00 minimum) Multi-line Item Entry    $3.00 per line over 5 lines Single
Informal Entry    $35.00 per entry Single transaction Bond    $40.00 minimum
Storage Charge (up to 5 days no charge)    $25.00 per additional day

--------------------------------------------------------------------------------

* Other charges may apply based on services provided

 

Weekly Service Fee

 

For customers requiring regular DHL service a weekly service fee of $7.00 will
apply. These customers will not be subject to the On Demand Pickup fee.

 

10:30 am Service Guarantee

 

A fee of $3.00 will be assessed when there is a request for this service and
delivery is completed prior to 10:30 am.

 

DHL’s fee list is available at http://www.dhl-usa.com/dhlfees and may be updated
or supplemented.

 

DHL fees are charged in addition to applicable transportation charges.

 

Other fees may apply for some accounts established prior to January 1, 2004.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 9 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

Exhibit B

 

Terms and Conditions of Carriage (Air)

 

DHL WORLDWIDE EXPRESS

TERMS AND CONDITIONS OF CARRIAGE

(“Terms and Conditions”)

 

IMPORTANT NOTICE

 

When ordering DHL’s services you, as “Shipper”, are agreeing, on your behalf and
on behalf of anyone else with an interest in the Shipment, that the Terms and
Conditions shall apply from the time that DHL accepts the Shipment unless
otherwise agreed in writing by an authorized officer of DHL. Your statutory
rights and entitlements under any defined service feature (for which additional
payment has been made) are not affected.

 

“Shipment” means all documents or parcels that travel under one waybill and may
be carried by any means DHL chooses, including air, road or any other carrier. A
“waybill” shall include any label produced by DHL’s automated systems, air
waybill, or consignment note and shall incorporate these Terms and Conditions.
Every Shipment is transported on a limited liability basis as provided herein.
If Shipper requires greater protection, then Shipment Value Protection may be
arranged at an additional cost. (Please see below for further information).
“DHL” means any member of the DHL Worldwide Express Network

 

1. Customs, Exports and Imports

 

DHL may perform any of the following activities on Shipper’s behalf in order to
provide its services to Shipper: (1) complete any documents, amend product or
service codes, and pay any duties or taxes required under applicable laws and
regulations, (2) act as Shipper’s forwarding agent for customs and export
control purposes and as Receiver solely for the purpose of designating a customs
broker to perform customs clearance and entry and (3) redirect the Shipment to
Receiver’s import broker or other address upon request by any person who DHL
believes in its reasonable opinion to be authorized.

 

2. Unacceptable Shipments

 

Shipper agrees that its Shipment is acceptable for transportation and is deemed
unacceptable if:

 

  •   It is classified as hazardous material, dangerous goods, prohibited or
restricted articles by IATA (International Air Transport Association), ICAO
(International Civil Aviation Organization), any applicable government
department or other relevant organization;

 

  •   No customs declaration is made when required by applicable customs
regulations; or

 

  •   DHL decides it cannot transport an item safely or legally (such items
include but are not limited to: animals, bullion, currency, bearer form
negotiable instruments, precious metals and stones, firearms, parts thereof and
ammunition, human remains, pornography and illegal narcotics/drugs).

 

3. Deliveries & Undeliverables

 

Shipments cannot be delivered to PO boxes or postal codes. Shipments are
delivered to the Receiver’s address given by Shipper (which in the case of mail
services shall be deemed to be the first receiving postal service) but not
necessarily to the named Receiver personally. Shipments to addresses with a
central receiving area will be delivered to that area. If Receiver refuses
delivery or to pay for delivery, or the Shipment is deemed to be unacceptable,
or it has been undervalued for customs purposes, or Receiver cannot be
reasonably identified or located, DHL shall use reasonable efforts to return the
Shipment to Shipper at Shipper’s cost, failing which the Shipment may be
released, disposed of or sold by DHL without incurring any liability whatsoever
to Shipper or anyone else, with the proceeds applied against service charges and
related administrative costs and the balance of the proceeds of a sale to be
returned to Shipper.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 10 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

4. Inspection

 

DHL has the right to open and inspect a Shipment without prior notice to
Shipper.

 

5. Shipment Charges & Billing

 

DHL’s Shipment charges are calculated according to the higher of actual or
volumetric weight and any Shipment may be re-weighed and re-measured by DHL to
confirm this calculation. Shipper shall pay or reimburse DHL for all Shipment
charges, storage charges, duties and taxes owed for services provided by DHL or
incurred by DHL on Shipper’s or Receiver’s or any third party’s behalf and all
claims, damages, fines and expenses incurred if the Shipment is deemed
unacceptable for transport as described in Section 2.

 

6. DHL’s Liability

 

DHL’s liability is strictly limited to direct loss only and to the per kg. /lb.
limits in this Section 6. If Shipper regards these limits as insufficient it
must make a special declaration of value and request Shipment Value Protection
as described in section 8 (Shipment Value Protection) or make its own insurance
arrangements. All other types of loss or damage are excluded (including but not
limited to lost profits, income, interest, future business), whether such loss
or damage is special or indirect, and even if the risk of such loss or damage
was brought to DHL’s attention before or after acceptance of the Shipment since
special risks can be insured by Shipper. If a Shipment combines carriage by air,
road or other mode of transport, it shall be presumed that any loss or damage
occurred during the air period of such carriage unless proven otherwise. DHL’s
liability in respect of any one Shipment transported, without prejudice to
Sections 7-11, is limited to its actual cash value and shall not exceed the
greater of;

 

$US 100; or

 

For certain international Shipments in which the Warsaw Convention applies,
approximately $US 20.00/kg. or $US 9.07/lb., depending on the applicable law; or

 

$US 10.00/kg. or $US 4.54/lb. for Shipments transported by road (not applicable
to the US).

 

7. Claims

 

Claims are limited to one claim per Shipment, settlement of which will be full
and final settlement for all loss or damage in connection therewith.

 

All claims for international shipments must be submitted in writing to DHL
within thirty (30) days from the date that DHL accepted the Shipment, failing
which DHL shall have no liability whatsoever. All claims for domestic U.S.
shipments must be submitted in writing to DHL within ninety (90) days from the
date that DHL accepted the Shipment, failing which DHL shall have no liability
whatsoever

 

All of the original shipping cartons, packing and contents must be made
available for DHL’s inspection and retained until the claim is concluded.

 

DHL is not obligated to act on any claim until all transportation charges have
been paid.

 

8. Shipment Value Protection

 

If the Shipment has an actual value greater than the liability limits listed in
Section 6, DHL can arrange shipment value protection for Shipper covering the
actual cash value in respect of loss of or physical damage to the Shipment
provided Shipper completes the Declared Value for Carriage section on the front
of the waybill or requests it via DHL’s automated systems and pays the
applicable premium. Shipment Value Protection does not cover indirect loss or
damage, or loss or damage caused by delays. If Shipper does not declare a value
for carriage and pay the appropriate charge, Shipper assumes all risks of loss
or damage over the amount of DHL’s liability as stated in Section 6.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 11 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

9. Delayed Shipments

 

DHL will make every reasonable effort to deliver the Shipment according to DHL’s
regular delivery schedules, but these are not guaranteed and do not form part of
the contract. DHL is not liable for any damages or loss caused by delays.

 

10. Circumstances Beyond DHL’s Control

 

DHL is not liable for any loss or damage arising out of circumstances beyond
DHL’s control. These include but are not limited to: “Act of God” - e.g.
earthquake, cyclone, storm, flood, fog; “Force Majeure” - e.g. war, plane crash
or embargo; any defect or characteristic related to the nature of the Shipment,
even if known to DHL; riot or civil commotion; any act or omission by a person
not employed or contracted by DHL, e.g. Shipper, Receiver, third party, Customs
or other government official; labor strike; and electrical or magnetic damage
to, or erasure of, electronic or photographic images, data or recordings.

 

11. Warsaw Convention

 

If the Shipment is transported by air and involves an ultimate destination or
stop in a country other than the country of departure, the Warsaw Convention, if
applicable, governs and in most cases limits DHL’s liability for loss or damage.

 

12. Shipper’s Warranties and Indemnity

 

Shipper shall indemnify and hold DHL harmless for any loss or damage arising out
of Shipper’s failure to comply with any applicable laws or regulations and for
Shipper’s breach of the following warranties and representations:

 

  •   all information provided by Shipper or its representatives is complete and
accurate;

 

  •   Shipper protected the Shipment against unauthorized interference during
preparation, storage and transportation to DHL;

 

  •   the Shipment is properly marked and addressed and packed to ensure safe
transportation with ordinary care in handling;

 

  •   all applicable Customs, import, export and other laws and regulations have
been complied with; and

 

  •   the waybill has been signed by Shipper’s authorized representative and the
Terms and Conditions constitute binding and enforceable obligations of Shipper.

 

13. Routing

 

Shipper agrees to all routing and diversion, including the possibility that the
Shipment may be carried via intermediate stopping places which DHL deems
appropriate.

 

14. Governing Law

 

Any dispute arising under or in any way connected with these Terms and
Conditions shall be subject to the non-exclusive jurisdiction of the courts of,
and governed by the law of, the country of origin of the Shipment.

 

15. Severability

 

The invalidity or unenforceability of any provision shall not affect any other
part of these Terms and Conditions.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 12 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

Exhibit C

 

Terms and Conditions of Service (Ground)

 

DHL WORLDWIDE EXPRESS

TERMS AND CONDITIONS OF SERVICE

(“Terms and Conditions”)

 

IMPORTANT NOTICE

 

When ordering DHL’s services you, as “Shipper”, are agreeing, on your behalf and
on behalf of anyone else with an interest in the Shipment, that the Terms and
Conditions shall apply from the time that DHL accepts the Shipment unless
otherwise agreed in writing by an authorized officer of DHL.

 

“Shipment” means all documents or parcels that travel under one waybill and
which may be carried by any means DHL chooses, including air, road or any other
carrier. A “waybill” shall include any bill of lading, label produced by DHL’s
automated systems, air waybill, or consignment note and shall incorporate these
Terms and Conditions. Every Shipment shall be transported on a limited liability
basis as provided herein. If Shipper requires greater protection, then Shipment
Value Protection may be arranged at an additional cost. (Please see below for
further information). “DHL” means any member of the DHL Worldwide Express
Network.

 

All Shipments are governed by DHL’s Ground Tariff in effect as of the date of
execution of this Ground Waybill, available at http://www.dhl-usa.com.

 

1. Unacceptable Shipments

 

Shipper warrants that its Shipment is acceptable for transportation and that it
does not contain:

 

  •   any article classified as hazardous material, dangerous goods, prohibited
or restricted by the DOT (Department of Transportation), TSA (Transportation
Security Administration), IATA (International Air Transport Association), or any
applicable government agency or other relevant organization;

 

  •   animals; articles of extraordinary value such as but not limited to
bullion, currency, bearer form negotiable instruments, precious metals and
stones; firearms, parts thereof and ammunition; human remains; pornography or
illegal narcotics/drugs.

 

  •   DHL will not accept any Shipment that contains the articles listed above,
or that contains any articles that DHL decides cannot be transported safely or
legally, as stated in Unacceptable Items of DHL’s Ground Tariff.

 

2. Deliveries and Undeliverables

 

Shipments cannot be delivered to PO boxes or postal codes. If Receiver refuses
delivery or to pay for delivery, or the Shipment is deemed to be unacceptable,
or Receiver cannot be reasonably identified or located, DHL shall use reasonable
efforts to return the Shipment to Shipper at Shipper’s cost, failing which the
Shipment may be released, disposed of or sold by DHL without incurring any
liability whatsoever to Shipper or anyone else, with the proceeds applied
against freight charges, storage charges and related administrative costs
incurred by DHL, and the balance of the proceeds of a sale to be returned to
Shipper.

 

3. Inspection

 

DHL has the right to open and inspect a Shipment without prior notice to
Shipper.

 

4. Shipment Charges & Billing

 

DHL’s freight charges are calculated according to the higher of actual or
volumetric weight and any Shipment may be re-weighed and re-measured by DHL to
confirm this calculation. Shipper shall pay or reimburse DHL for all freight
charges, storage charges, and taxes owed for services provided by DHL or
incurred by DHL on Shipper’s or Receiver’s or any third party’s behalf and all
claims, damages, fines and expenses incurred if the Shipment is deemed
unacceptable for transport as described in Section 1.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 13 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

5. DHL’s Liability

 

Unless Shipper requests and pays for Shipment Value Protection, and makes a
special declaration of value as described in Section 7 at the time of shipment,
DHL’s liability for loss or damage to any Shipment or any portion thereof is
limited to the lesser of (i) $100.00 or (ii) the actual cash value of the
article(s) lost or damaged. In no event shall DHL be liable for special,
incidental or consequential damages, such as but not limited to lost profits,
income, interest or loss of future business, even if the risk of such damages
was brought to DHL’s attention before or after acceptance of the Shipment.
Should any article of extraordinary value as defined in Section 1 be
inadvertently accepted for shipment, DHL’s liability for loss or damage thereto
shall be limited to $100.00.

 

6. Claims

 

Claims are limited to one claim per Shipment, settlement of which will be full
and final settlement for all loss or damage in connection therewith.

 

Claims must be submitted in writing to DHL within nine (9) months after the
delivery of the Shipment, except that claims for failure to make delivery must
be submitted in writing within nine (9) months after a reasonable time for
delivery has elapsed. Written notice of concealed loss or damage must be given
to DHL within fifteen (15) days after the delivery of the Shipment. Claims and
notices shall be submitted to DHL at DHL Claims Department, 1144 West Washington
Street, Tempe, Arizona 85281.

 

Suit for loss of or damage to a Shipment must be instituted against DHL no later
than two (2) years and one (1) day from the date when DHL gives written denial
of any part of the claim.

 

All of the original shipping cartons, packing and contents must be made
available for DHL’s inspection and retained until the claim is concluded.

 

DHL is not obligated to act on any claim until all transportation charges have
been paid.

 

7. Shipment Value Protection

 

If the Shipment has an actual value greater than the liability limits listed in
Section 5, DHL can arrange Shipment Value Protection for Shipper covering the
actual cash value with respect to loss of or physical damage to the Shipment,
subject to Section 9 herein, provided Shipper completes the Shipment Value
Protection section on the front of the Ground Waybill or requests it via DHL’s
automated systems and pays the applicable excess value charge. Shipment Value
Protection does not cover consequential damages or indirect loss or damage, or
any loss or damage caused by delays. If Shipper does not request Shipment Value
Protection and pay the appropriate charge, Shipper assumes all risks of loss or
damage over the amount of DHL’s liability as stated in Section 5.

 

8. Delayed Shipments

 

DHL will make every reasonable effort to deliver the Shipment according to DHL’s
regular delivery schedules, but these delivery schedules are not guaranteed and
do not form part of the contract. DHL is not liable for any damages or loss
caused by delays.

 

9. Exclusion

 

DHL is not liable for any loss or damage arising out of acts of God, e.g.,
earthquake, cyclone, storm, flood, fog; force majeure events, e.g., war, plane
crash or embargo; acts of the public enemy; acts of government; acts of public
authorities possessing actual or apparent authority; any defect, characteristic
or vice inherent in the Shipment; any act or default of the Shipper, consignee
or other party who claims an interest in the Shipment; or any other cause beyond
DHL’s control.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 14 of 15

Ver. 7/30/04/-01



--------------------------------------------------------------------------------

10. Shipper’s Warranties and Indemnity

 

Shipper shall indemnify and hold DHL harmless for any loss or damage arising out
of Shipper’s failure to comply with any applicable laws or regulations and for
Shipper’s breach of the following warranties and representations:

 

  •   all information provided by Shipper or its representatives is complete and
accurate;

 

  •   Shipper protected the Shipment against unauthorized interference during
preparation, storage and transportation to DHL;

 

  •   the Shipment is properly marked and addressed and packed to ensure safe
transportation with ordinary care in handling;

 

  •   all applicable laws and regulations have been complied with;

 

  •   the waybill has been signed by Shipper’s authorized representative and the
Terms and

 

  •   Conditions constitute binding and enforceable obligations of Shipper; and

 

  •   the materials constituting the Shipment are properly classified,
described, packaged, marked and labelled and are in proper condition for
transportation according to the applicable regulations of the DOT and TSA.

 

Violation of any of these warranties will excuse DHL from any liability
whatsoever for loss of or damage to a Shipment incurred as a result of the
violation. Furthermore, Shipper shall be liable to DHL for all claims, fines,
penalties, damages, and costs incurred by or imposed upon DHL as a result of a
violation of these warranties.

 

11. Severability

 

The invalidity or unenforceability of any provision shall not affect any other
part of these Terms and Conditions.

 

DHL Express (USA) Inc. Amendment to Merrimack Svcs Corp.   Page 15 of 15

Ver. 7/30/04/-01